The opinion of the Court was drawn up by
Tenney J.
— In the trial of this action, which was to recover the value of aid furnished to certain persons as paupers, alleged to have their settlement in the town of Warren, the Judge was requested to instruct the jury,— 1st. That the adjudication of the overseers of the poor of Thomaston, acting in good faith, upon the question, whether aid was necessary, is binding upon the parties. 2d. That it is not necessary, that *296a person in distress, should apply for relief as a pauper, it is sufficient if he receives aid, and has the benefit of it. Under another request, that the Judge would instruct the jury, if they found the aid was rendered, and in good faith, by the plaintiffs, then so far they are entitled to recover, he remarked to the jury, “ not unless furnished in a case within the purview of the statute, viz: — fallen into distress and in immediate need of relief.” Exceptions were taken to the refusal to instruct, according to the first and second requests; and also on other grounds, which were not relied upon at the argument, and it is unnecessary to consider them.
1.-The plaintiffs found their claim upon the Rev. Stat. c. 32, sect. 29, which provides that overseers in their respective towns, shall provide for the immediate comfort and relief of all persons, residing or found therein, not belonging thereto, but having lawful settlements in other towns, when they shall fall into distress, and stand in need of immediate relief; the expenses' whereof, incurred within three months, next before written notice, given to the town to be charged, may be sued for, and recovered by the town incurring the same, and against the town which is liable therefor in an action at law. It is insisted for the plaintiffs, that when their overseers furnished the relief to the paupers, having their settlement in Warren, in good faith, it was an adjudication by them of the existence of the necessity, which required them to act, and to supply their wants, and that this judgment is conclusive upon the parties.
In a case, where relief is given, by the overseers of one town to a person • having his lawful settlement in another, and the facts justify and require it under the statute referred to, the consequences are important both to the pauper and to the town of his settlement. He may be deprived of some of his rights as a citizen. He loses the right of suffrage; and a residence in a town, unless it has continued for five years before the relief is given, is so far interrupted, that it constitutes .no part of the time necessary to gain a settlement therein. And this result may be brought about, when the poor person had *297no opportunity of being heard upon matters, which so essentially affect him, for it is not always necessary that he should know that his wants are relieved at the expense of the town. The town in which the lawful settlement of the pauper is established, is eventually liable for expenses properly incurred by the town where he is found; and has no means provided by law, which will enable it to object to the expenses, prior to the time, when the aid is given. Such effects, we cannot presume, were intended by the authors of the statutes, unless upon a fair construction, such a design is manifest., to result from the acts of the overseers alone.
The overseers of the poor have a power, as officers of the towns, which elect them, to take charge of the poor, who are chargeable to their respective towns, in their discretion, at the cost of the towns. Rev. Stat. c. 32, sect. 5. But the language in the 29th section is different. Under the latter section, the overseers act as the agents of their respective towns, and the towns are to bo the parties to actions brought for the reimbursement of expenses incurred against those, where is the settlement of the paupers; and if the overseers conduct with good faith, and do not go beyond the scope of their authority, their acts are those of their towns. But they cannot be regarded as the officers or agents of other towns, in which persons aided by them have their lawful settlement; and the clearest and most unequivocal language would be necessary to satisfy the mind, that, in a suit in favor of a town for supplies, alleged to be so furnished, it was intended that the overseers thereof, interested in the event of that suit, should be a tribunal, whose judgment, rendered without notice, should be conclusive upon the other party. But the statute will not admit of the construction contended for. In furnishing aid to a pauper, having his settlement elsewhere, the overseers like all other town officers, act as such, and if therein, they conduct honestly, their towns are bound ; but it was never intended, upon a fair construction of the law, that they became a judicial tribunal, whose acts should have the authority of judgments. The liability of *298the town sought to be charged, is not to depend, according to the terms of the statute, upon the opinion of the overseers, however correct it may be, or however honestly entertained, that the relief was furnished to a proper subject, but upon the fact, that the person provided for, had fallen into distress and stood in need of immediate relief.
It is believed, that under similar provisions in Massachusetts, and this State, in practice, it has always been regarded competent for defendant towns to deny the necessity of the supplies, which were alleged to have been furnished by those, which ■brought suits to recover compensation therefor. Brighton v. Corinna, 13 Maine R. 321.
The Rev. Stat. c. 32, <§> 35, which was repealed by act of Aug. 1846, provided another mode, by which among other objects, the town, which had relieved a poor person of another town, in his distress, might obtain the value of the supplies furnished, and this is by complaint to a justice of the peace, or to the District Court; and upon a trial the justice or Court was authorized to determine the expenses incurred by the town making the complaint, if the other party was found lia■'ble. It cannot be admitted, that the overseers of the town, which commenced a suit at law, for such expenses, were the ■conclusive judges of the necessity, when they were clothed with no such power, if resort was had to a complaint, when that mode was open to them.
2. If there were facts in evidence, which would have been the foundation of the instruction called for in the second request, the refusal of the Judge might have been erroneous, so far as regards the first clause, standing detached from that which follows. But unless there was no evidence, that an application was made by the pauper to the overseers, or unless there was involved in the trial a question whether such appli- • qation were made or not, no occasion presented itself for such instruction ; and the Court are not required to give instruction upon a state of evidence not exhibited. Before the plaintiffs can claim to have their exceptions sustained on this ground, the case must show so much of the evidence, as to satisfy the *299Court, that the instruction was properly demanded. It not appearing, that such a point could result from the evidence adduced, the refusal cannot be regarded as incorrect. If however the case did exhibit evidence directly showing that such a question of fact might have been presented to the jury, the refusal cannot be considered as erroneous, when the whole request is taken together. The request implies, that the counsel for the plaintiffs contended for the proposition, that all, which wras necessary to entitle them to recover, was proof that aid was given by them to the pauper, having his .settlement in Warren, and that the pauper being in distress, received the benefit thereof. If all the facts implied by this proposition were established, they would not render the defendants liable, inasmuch as they all may be true, and the pauper might not have stood in need of immediate relief, which is essential to a right of recovery of damages. And the jury could not have mistaken the meaning of the Judge, for he remarked under the next request for instruction, that, it was necessary for the maintenance of the action, that the necessity should be such as to call for “ immediate relief.” Exceptions overruled.